DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, and 22 are objected to because of the following informalities:
Claim 1 recites the limitation “the individually formed cell” in line 6.  It appears the claim should recite “each individually formed cell.”
Claim 12 recites the term “the” twice consecutively twice.  It appears one instance of the term “the” should be deleted for grammatical purposes.
Claim 22 recites the limitation “the plurality of individually formed cells.”  It appears the claim should recite “the plurality of cells” in order to maintain consistency with “a plurality of cells” recited in Claim 22, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7, 9, 11-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an opening” in line 5.  It is unclear if “an opening” is associated with each individually formed cell or if “an opening” is associated with the docking tray.
Claim 12 recites the limitation “a metal foil” in line 2.  It is unclear if this refers to “a metal foil” recited in Claim 12, line 2 or to an entirely different metal foil.  For purposes of examination Examiner interprets the claim to refer to the same metal foil.
Clarification is required.
Claims 2-3, 5, 7, 9, 11, and 21 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dysarz US 4,902,520.
Regarding Claim 22, Dysarz discloses a pod (corn cassette 29) comprising a docking tray formed from a sheet material having a top surface (top end) and a bottom surface (bottom end), a plurality of cells (popcorn kernel chambers 41) wherein each cell (popcorn kernel chambers 41) opens through the top surface of the docking tray and individually protrudes from the bottom surface of the docking tray wherein each cells has an open end (top end) and a closed end (bottom end), a cell wall (chamber walls 40) extending from the open end (top end) to the closed end (bottom end) wherein the cell wall (chamber walls 40) and the closed end (bottom end) defines an interior of the cell and a single kernel of popcorn (corn kernels 43) is disposed within the interior of each of the plurality of cells (popcorn kernel chambers 41) and a cover sheet (cover panel 39) attached to the top surface (top end) of the docking tray (corn cassette 29) wherein the cover sheet (cover panel 39) seals the interior of each of the plurality of individually formed cells (popcorn kernel chambers 41) (‘520, FIGS. 14-15) (‘520, Column 7, lines 59-68) (‘520, Column 8, lines 1-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Resurreccion Jr. et al. US 2017/0107044 in view of Dysarz US 4,902,520.
Regarding Claim 22, Resurreccion Jr. et al. discloses a pod (package 51) comprising a docking tray (tray 7) formed from a sheet material having a top surface and a bottom surface (bottom wall 21), a plurality of cells (cells bounded by ribs 31, 33) wherein each cell (cells bounded by ribs 31, 33) opens through the top surface of the docking tray (tray 7) and individually protrudes from the bottom surface of the docking tray (tray 7) and each cell (cells bounded by ribs 31, 33) has an open end and a cell wall extending from the open end to the other end wherein the cell wall and the other end define an interior of the cell and a cover sheet (cover 53) attached to the top surface of the docking tray (tray 7) wherein the cover sheet (cover 53) seals the interior of each of 
Resurrecion Jr. et al. discloses each piece of food item (food F) being microwaved and the food item contacting a susceptor wherein the food item is disposed within an interior of each of the plurality of cells (‘044, FIG. 6) (‘044, Paragraph [0034]).  Resurrecion Jr. et al. is silent regarding the food item being a single kernel of popcorn and each cell having a closed end.
Dysarz discloses a pod (corn cassette 29) comprising a docking tray formed from a sheet material having a top surface (top end) and a bottom surface (bottom end), a plurality of cells (popcorn kernel chambers 41) wherein each cell (popcorn kernel chambers 41) opens through the top surface of the docking tray and individually protrudes from the bottom surface of the docking tray wherein each cells has an open end (top end) and a closed end (bottom end), a cell wall (chamber walls 40) extending from the open end (top end) to the closed end (bottom end) wherein the cell wall (chamber walls 40) and the closed end (bottom end) defines an interior of the cell and a single kernel of popcorn (corn kernels 43) is disposed within the interior of each of the plurality of cells (popcorn kernel chambers 41) and a cover sheet (cover panel 39) attached to the top surface (top end) of the docking tray (corn cassette 29) wherein the cover sheet (cover panel 39) seals the interior of each of the plurality of individually formed cells (popcorn kernel chambers 41) (‘520, FIGS. 14-15) (‘520, Column 7, lines 59-68) (‘520, Column 8, lines 1-24).
Both Resurrecion Jr. et al. and Dysarz are directed towards the same field of endeavor of microwavable food packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food disposed within each individual cell of Resurrecion Jr. et al. and dispose popcorn kernels into each individual cell as taught by Dysarz based upon the particular type of food desired to be microwaved by a particular consumer.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the one of the open ends of the individual cells of Resurrecion Jr. et al. to be a closed end since Dysarz teaches that it was known and conventional to construct individual cells with a closed end.
Regarding Claim 23, Resurrecion Jr. et al. modified with Dysarz is silent regarding the docking tray and the plurality of cells being integrally formed from the sheet material.  However, the use of a one piece construction instead of the construction disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).
Regarding Claim 24, Resurrecion Jr. et al. discloses the sheet material of the docking tray (tray 7) being a thermoplastic material (‘044, Paragraph [0025]).
Regarding Claim 25, Resurrecion Jr. et al. is silent regarding the open end of each cell being wider than the closed end.  However, the configuration of the claimed cells is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cells was significant in view of In re Dailey,.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Resurreccion Jr. et al. US 2017/0107044 in view of Dysarz US 4,902,520 as applied to claim 22 above in further view of Berger et al. US 2006/0288876.
Regarding Claim 26, Resurreccion Jr. et al. discloses each of the plurality of cells being disposed in an array (‘044, FIG. 6).
Resurreccion Jr. et al. modified with Dysarz is silent regarding an exterior surface of each cell protruding from the bottom surface of the docking tray being spaced from the exterior surfaces of adjacent cells.
Berger et al. discloses a pod (cassette 18) comprising a docking tray formed from a sheet material having a top surface and a bottom surface, a plurality of cells, and food disposed within the interior of each of the plurality of cells wherein an exterior surface of each cell protrudes from the bottom surface of the docking tray is spaced from exterior surfaces of adjacent cells (‘876, FIG. 10D) (‘876, Paragraphs [0086] and [0089]).
Both Resurreccion Jr. et al. and Berger et al. are directed towards the same field of endeavor of food pods comprising a plurality of cells having disposed therein.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cells of Resurrecion Jr et al. and construct an exterior surface of each cell that protrudes from the bottom surface of the docking tray to be spaced from the exterior surfaces of adjacent cells as taught by Berger et al. since the configuration of the claimed cells is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cells was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Allowable Subject Matter
Claims 1-3, 5, 7, 9, 11-12, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Resurreccion Jr. et al. US 2017/0107044 in view of Dysarz US 4,902,520, does not disclose or reasonably suggest the pod for storing grains comprising each individually formed cell having cell walls having a top edge extending around an opening extending through the docking tray and each of the individually formed cells individually protruding from the second surface of the docking tray.

Response to Arguments
Applicant’s arguments filed May 21, 2021, with respect to the rejection(s) of claim(s) 1-3, 5, 7, 9, 11-12, and 21 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(b), which was necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERICSON M LACHICA/Examiner, Art Unit 1792